[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                      ________________________        U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                            MAY 20, 2005
                            No. 03-13334
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                              CLERK
                      ________________________

                   D. C. Docket No. 02-20804-CR-SH

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                  versus

GILBERT LAWRENCE,
YVES DARBOUZE,

                                                       Defendants-Appellants.
                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (May 20, 2005)

                   ON REMAND FROM THE
             SUPREME COURT OF THE UNITED STATES


Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:
       This case is before the court for consideration in light of United States v.

Booker, 543 U.S. ___, 125 S.Ct. 738 (2005).1 We previously affirmed Darbouze’s

conviction and sentence. See United States v. Darbouze, No. 03-13334 (11th Cir.,

March 23, 2004) (unpublished). The Supreme Court vacated our prior decision

and remanded the case to us for further consideration in light of Booker.

       After remand, we directed the parties to submit supplemental letter briefs

providing the court with: (1) a detailed description of where, when, and how the

Booker issue was first raised; and (2) any arguments about whether and how the

Booker decision applies to this case and what action this court should take in the

case, including an analysis of the plain error doctrine.

       After reading the parties’ supplemental briefs, we reinstate our previous

opinion in this case in part and affirm Darbouze’s conviction. However, we

remand the case to the district court for re-sentencing. The district court stated in

its March 16, 2005, order on Darbouze’s motion for new trial that it would re-

sentence Darbouze because of a Brady v. Maryland, 373 U.S. 83 (1963), violation

that affected his sentence. On remand, the district court should re-sentence




       1
        Our original opinion in this case included codefendant Gilbert Lawrence. Apparently,
only appellant Yves Darbouze filed a petition for writ of certiorari in the United States Supreme
Court.

                                                2
Darbouze in accord with the Booker procedures. In light of our remand, we

decline to reach any Booker issues arising from the original sentence.

      Accordingly, we vacate Darbouze’s sentence and remand this case to the

district court to resentence Darbouze consistent with this opinion.

      OPINION REINSTATED IN PART; AFFIRMED IN PART, and

VACATED and REMANDED IN PART.




                                         3